WESTERFIELD, J.
This case results from an intersectional collision between a motortruck and an automobile.
The trial court, in dismissing the main and reconventional demands, evidently concluded that both drivers were at fault, and so it seems to us. Both drivers failed to stop or slacken their speed before entering the intersection, and neither saw the other until *68just before tbe impact. Both were guilty of negligence in failing to keep a proper lookout and in failing to stop, or slow down. The fact that the comer where the accident occurred, Chestnut and Josephine streets, is what is known as a “blind crossing,” where it is difficult for drivers approaching the intersection at right angles to see each other, necessitates the exercise of care commensurate with the danger involved.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.